IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-91,920-01


                         EX PARTE JEFFERY JAY SOLIZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR08003884-B(1) IN THE 117TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                             ORDER

        Applicant, through habeas counsel, filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        Applicant failed to verify the application. This Court dismissed it for non-compliance as the

trial court recommended. Before the dismissal, Applicant filed an amended habeas application in the

trial court that corrected the verification defect; the amended application was later forwarded to this

Court. Because Applicant corrected the compliance issue before final disposition of the habeas

application in this Court, the application should not be dismissed as non-complaint. Rather, as the

trial court recommends, habeas relief should be denied.
                                                                                                    2



       This Court reopens this habeas proceeding on this Court’s own motion. This Court agrees

with the trial court. Applicant fails to show entitlement to habeas relief. This Court’s prior

disposition dismissing Applicant’s habeas application for non-compliance is set-aside. Applicant’s

application for a writ of habeas corpus is denied on findings of the trial court without a hearing and

on this Court’s independent review of the record.



Filed: November 18, 2020
Do not publish